People v Kumar (2015 NY Slip Op 02985)





People v Kumar


2015 NY Slip Op 02985


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2011-11603
 (Ind. No. 2083/10)

[*1]The People of the State of New York, respondent, 
vRavi Kumar, appellant.


Mark Diamond, New York, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Yael V. Levy of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Calabrese, J.), rendered November 22, 2010, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
While the defendant validly waived his right to appeal (see People v Ramos, 7 NY3d 737; People v Brown, 122 AD3d 133), his contentions concerning an order of protection issued at the time of sentencing survive his appeal waiver (see People v Cedeno, 107 AD3d 734). However, the defendant failed to preserve for appellate review his contention regarding the duration of the order of protection (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v Smith, 112 AD3d 759; People v Morrisohn, 111 AD3d 853), and we decline to reach it in the exercise of our interest of justice jurisdiction. Notably, the Court of Appeals has held that "the better practice — and best use of judicial resources — is for a defendant seeking adjustment of [final orders of protection] to request relief from the issuing court in the first instance" whereby a defendant "can expeditiously obtain correction of the orders and, even if not successful, will have created a record that will facilitate appellate review" (People v Nieves, 2 NY3d at 317).
The defendant's remaining contentions are without merit.
SKELOS, J.P., LEVENTHAL, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court